               Case 20-12456-JTD        Doc 717     Filed 12/13/20     Page 1 of 9




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                          Chapter 11
 In re
                                                          Case No. 20-12456 (JTD)
 RTI Holding Company, LLC, et al ,
                                                          Jointly Administered
                 Debtors.
                                                          Re: D.I. 612



OBJECTION AND RESERVATION OF RIGHTS OF UNITED STATES TRUSTEE TO
     DEBTORS’ MOTION FOR AN ORDER(I) APPROVING THE DISCLOSURE
 STATEMENT; (II) SCHEDULING CONFIRMATION HEARING; (III) APPROVING
     FORM AND MANNER OF NOTICE OF CONFIRMATION HEARING; (IV)
   ESTABLISHING PROCEDURES FOR SOLICITATION AND TABULATION OF
VOTES TO ACCEPT OR REJECT PLAN, INCLUDING (A) APPROVING FORM AND
  CONTENT OF SOLICITATION PACKAGE; (B) ESTABLISHING RECORD DATE
    AND APPROVING PROCEDURES FOR DISTRIBUTION OF SOLICITATION
PACKAGES; (C) APPROVING FORMS OF BALLOTS; (D) ESTABLISHING VOTING
  DEADLINE FOR RECEIPT OF BALLOTS AND (E) APPROVING PROCEDURES
 FOR VOTE TABULATIONS; (V) ESTABLISHING DEADLINE AND PROCEDURES
          FOR FILING OBJECTIONS TO CONFIRMATION OF PLAN;
                  AND (VI) GRANTING RELATED RELIEF

         Andrew R. Vara, the United States Trustee for Region 3 (the “U.S. Trustee”), by and

through his undersigned counsel, hereby files his Objection and Reservation of Rights

(“Objection”) with respect to the Debtors’ Motion For an Order (I) Approving the Disclosure

Statement, (II) Scheduling Confirmation Hearing; (III) Approving Form and Manner of Notice f

Confirmation Hearing; (IV) Establishing Procedures for Solicitation and Tabulation of Votes to

Accept or Reject Plan, Including (A) Approving Form and Content of Solicitation Package; (B)

Establishing Record Date and Approving Procedures for Distribution of Solicitation Packages;

(C) Approving Forms of Ballots; (D) Establishing Voting Deadline for Receipt of Ballots and (E)

Approving Procedures for Vote Tabulations; (V) Establishing Deadline and Procedures for
               Case 20-12456-JTD        Doc 717     Filed 12/13/20    Page 2 of 9




Filing Objections to Confirmation of Plan; and (VI) Granting Related Relief (the “Motion”), and

in support thereof states as follows:

                                        JURISDICTION

         1.    The Court has jurisdiction to hear this Objection.

         2.    Pursuant to 28 U.S.C. § 586, the U.S. Trustee is charged with the administrative

oversight of cases commenced pursuant to chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”). This duty is part of the U.S. Trustee’s overarching responsibility to enforce

the bankruptcy laws as written by Congress and interpreted by the courts. See United States

Trustee v. Columbia Gas Sys., Inc. (In re Columbia Gas Sys., Inc.), 33 F.3d 294, 295-96 (3d Cir.

1994) (noting that U.S. Trustee has “public interest standing” under 11 U.S.C. § 307, which goes

beyond mere pecuniary interest); Morgenstern v. Revco D.S., Inc. (In re Revco D.S., Inc.), 898

F.2d 498, 500 (6th Cir. 1990) (describing the U.S. Trustee as a “watchdog”).

         3.      Pursuant to 28 U.S.C. § 586(a)(3)(B), the U.S. Trustee has the duty to

monitor and comment on plans and disclosure statements filed in Chapter 11 cases.

         4.    Pursuant to 11 U.S.C. § 307, the U.S. Trustee has standing to be heard with regard

to this Objection.

                                        BACKGROUND

         5.    On October 7, 2020 (the “Petition Date”), the Debtors filed voluntary petitions for

relief under chapter 11 of the Bankruptcy Code. There are approximately fifty (50) Debtors in

total.

         6.    On October 26, 2020 the U.S. Trustee appointed an official committee of unsecured

creditors (the “Committee”) in this case.

         7.    On November 25, 2020, Debtors filed the underlying Motion. Previously, on



                                             2
               Case 20-12456-JTD         Doc 717      Filed 12/13/20        Page 3 of 9




November 6, 2020, Debtors’ Chapter 11 Plan (the “Plan”) (D.I. 353) and Disclosure Statement

for Debtors’ Chapter 11 Plan (the “Disclosure Statement”) (D.I. 354) were filed. The Motion

seeks approval of the adequacy of the Disclosure Statement, the solicitation procedures described

in the Motion, the forms of various ballots and notices attached to the proposed form of order, and

a schedule for the confirmation process.

       8.      Even though filed more than one month ago, the Disclosure Statement is still

 missing important relevant information. The anticipated recoveries for the impaired voting

 classes are blank. The required Liquidation Analysis, Exhibit D to the Disclosure Statement, is

 still “Intentionally Omitted”, as is Exhibit E, “Financial Projections”.

       9.      Further, important Plan provisions are not described in the Disclosure Statement.

By way of example, the third party releases that would be given by both claim and equity holders

are not explained. In addition, the process by which Debtors are seeking “rent abatement”, and

the manner by which it may meaningfully impact the financial aspects of any reorganization and

any recovery by general unsecured creditors, are not addressed.

       10.     Debtors seek to substantively consolidate their estates for voting, confirmation and

distribution purposed. (Disclosure Statement, §IV.G.9). Debtors do not though describe the

manner in which they seek to substantively consolidate the estates for distribution purposes, the

basis thereof, or the effect this will have on claimants.

       11.     The schedule in the proposed form of order does not provide sufficient time for

parties to protect their interests at certain steps in the confirmation process. As an example, a claim

objection may be filed through January 5, 2021. However, in response thereto, a rule 3018 motion

must be filed by January 14, 2020. Holders of claims objected to on the last day will have less

than two weeks to bring the necessary motion to protect their voting rights. In addition, Plan



                                               3
              Case 20-12456-JTD         Doc 717      Filed 12/13/20     Page 4 of 9




supporters may file replies up through the day before the confirmation hearing. This provides

inadequate time for parties to prepare for the February 4, 2021 confirmation hearing.

       12.     The proposed ballot documentation to be served on parties in interest is also

inadequate. The exculpation and release provision are not included. And while the Plan mentions

claim holders may opt out of the third party releases, that option is not included in the ballot

documentation.

                                     LEGAL ARGUMENT

A.     The Disclosure Statement does not Contain Adequate Information

       13.     "[T]he general purpose of a disclosure statement is to provide 'adequate

information' to enable 'impaired' classes of creditors and interest holders to make an informed

judgment about the proposed plan and determine whether to vote in favor of or against that

plan." In re Phoenix Petroleum, Inc., 278 B.R. 385, 392 (Bankr. E.D. Pa. 2001). Section

1125(a) of the Bankruptcy Code defines "adequate information" as "information of a kind, and in

sufficient detail to enable such hypothetical, reasonable investor to make an informed judgment

about the plan”.

       14.     For several reasons, the Disclosure Statement here does not contain adequate

information to allow a creditor to make an informed judgment. First, basic financial information

such as the projected claim recovery percentage for unsecured claims, is missing. Second,

Debtors have not provided information regarding the effect of substantive consolidation for

distribution purposes and there is no information available to allow a creditor to determine if

they will receive at least as much as they would in a chapter 7 liquidation. A liquidation analysis

has not been included.

       15.     The application of the “best interest test” involves a hypothetical application of



                                              4
               Case 20-12456-JTD          Doc 717      Filed 12/13/20     Page 5 of 9




chapter 7 to a chapter 11 plan. See In re Stone & Webster, Inc., 286 B.R. 532 (Bankr. D. Del.

2002). If the plan fails the section 1129(a)(7) test, then the creditors are better off in a chapter 7

liquidation. Here, there is no information demonstrating that a chapter 7 trustee would distribute

cash proceeds less efficiently. Accordingly, the Disclosure Statement fails to provide sufficient

and important information necessary for creditors to make an informed decision regarding

whether to vote in favor of or to reject the Plan.

       16.     The U.S. Trustee reserves all rights, remedies and obligations to, inter alia,

complement, supplement, augment, alter, substitute and/or modify this Objection, file a Motion

and to conduct any and all discovery as may be deemed necessary or as may be required and to

assert such other grounds as may become apparent if any modifications are made.

B.     The Disclosure Statement Sets Forth no Basis for Substantive Consolidation for
       Distribution Purposes

       17.     As set forth by the Third Circuit Court of Appeals in Genesis Health, 402 F.3d

416 (3d Cir. 2005), “[s]ubstantive consolidation treats separate legal entities as if they were

merged into a single survivor left with all the cumulative assets and labilities. . . . The result is

that claims of creditors against separate debtors morph to claims against the consolidated

survivor.” Id. at 423.

       18.     Substantive consolidation is a “remedy to be used ‘sparingly.’” In re Owens

Corning, 419 F. 3d 19, 205 (3d Cir. 2005)(citations omitted); Genesis, 402 F.3d at 423

(“Because its effect radically rearranges legal boundaries, assets and labilities, substantive

consolidation is typically a sparingly used remedy.”) The standard for substantive consolidation

was enunciated by Third Circuit in Owens Corning as follows: “In our Court what must be

proven (absent consent) concerning the entities for whom substantive consolidation is sought is

that (i) prepetition they disregarded separateness so significantly their creditors relied on the

                                               5
               Case 20-12456-JTD          Doc 717      Filed 12/13/20      Page 6 of 9




breakdown of entity borders and treated them as one legal entity, or (ii) post-petition their assets

and liabilities are so scrambles that separating them is prohibitive and hurts all creditors.” 419 F.

3d at 211.

        19.     The Court in Owens Corning further indicated that “[p]roponents of substantive

consolidation have the burden of showing one or the other rationale for consolidation. The

second rationale needs no explanation. The first, however, is more nuanced. A prima facie case

for it typically exists when, based on the parties’ prepetition dealings, a proponent proves

corporate disregard creating contractual expectations of creditors that they were dealing with

debtors as one indistinguishable entity.” Id. (citations omitted).

        20.     The purpose of substantive consolidation is to “rectify the seldom-seen situation

that calls for this last-resort remedy” that merges the assets and liabilities of separate entities, and

cannot be used for improper purposes, such as, “a ploy to deprive one group of creditors of their

right while providing a windfall to other creditors.” Id. at 199-200.

        21.     Because an evidentiary predicate is necessary on whether the elements required

for substantive consolidation have been met, the U.S. Trustee reserves argument on this issue.. 1

At this time though the relevant question is whether Debtors have provided adequate information

to allow claim holders to make informed decisions regarding the prosed plan.




1
        Substantive consolidation for plan purposes may have an unfair impact on the unsecured
creditors of one or more of the Debtors. The U.S. Trustee leaves the Debtors to their burden on
that issue as well.


                                                6
                  Case 20-12456-JTD         Doc 717      Filed 12/13/20     Page 7 of 9




C.        The Debtors Must Revise Ballots and Accompanying Notice Information and
          Provide Adequate Response Time

          22.     At this point it is unknown what, if any recovery, general unsecured claim holders

may receive. While the Plan provides for a third-party release opt out for members of this class,

it is not included in the ballot documentation submitted by Debtors. 2

          23.     In a December 5, 2019 opinion issued in Emerge Energy Services LP, 2019 WL

    7634308, Case No. 19-11563 (Bankr. D. Del. Dec. 5, 2019), Judge Owens ruled that consent to

    a third-party release “cannot be inferred by the failure of a creditor or equity holder to return a

    ballot or Opt-Out Form.” Id. at *18. The Court reached this conclusion even though the Opt-

    Out Form sent to the interest holders provided conspicuous notice of how to opt-out and the

    implication of the failure to do so. The Court also rejected the Debtor’s argument that inferred

    consent from “silence” should be approved as typical, customary, and routine. Id. The Court

    held that failure to return a notice can be due to “carelessness, inattentiveness, or mistake”,

    rather than constituting the manifestation of an intent to agree to a third-party release. Id.

          24.     Consent should not be assumed by silence, which could be caused by factors such

as a package being wrongly addressed or misdelivered, or other mail failures or delays. The risk

of mail errors should be borne by the beneficiaries of the releases, not by the Debtors’ unsecured

claim holders.

                                     RESERVATION OF RIGHTS

          25.     The U.S. Trustee reserves any and all rights, remedies and obligations to, inter




2
        Third Party Releases will also be deemed to be given by any general unsecured creditor
that votes in favor of the Plan or that does not return an Opt-Out response by the Voting
Deadline, despite the fact that general unsecured creditors may receive no distribution at all
under the Plan. The U.S. Trustee reserve the right to raise objections regarding this opt-out
provision at the confirmation hearing.
                                                  7
               Case 20-12456-JTD         Doc 717      Filed 12/13/20     Page 8 of 9




alia, complement, supplement, augment, alter, substitute and/or modify this Objection, file a

Motion and to conduct any and all discovery as may be deemed necessary or as may be required

and to assert such other grounds as may become apparent.        The U.S. Trustee further reserves

the right to raise issues as appropriate at the confirmation hearing for the Plan.

        WHEREFORE, the U.S. Trustee requests that this Court enter an order consistent with

the objections outlined above and grant such other and further relief as this Court deems

appropriate, fair and just.

                                               Respectfully submitted,
                                               ANDREW R. VARA
December 13, 2020                              United States Trustee for
                                               Regions Three and Nine

                                               By: /s/ Linda Richenderfer
                                                      Linda Richenderfer (DE #4138)
                                                      Trial Attorney
                                                      United States Department of Justice
                                                      Office of the United States Trustee
                                                      J. Caleb Boggs Federal Building
                                                      844 King Street, Suite 2207, Lockbox 35
                                                      Wilmington, DE 19801
                                                      (302) 573-6491
                                                      (302) 573-6497 (fax)




                                               8
              Case 20-12456-JTD        Doc 717     Filed 12/13/20     Page 9 of 9




                               CERTIFICATE OF SERVICE

       I, Linda Richenderfer, Esq., do hereby certify that on this 13th day of December, 2020, I

served the attached Objection and reservation of Rights of United States Trustee to Debtors’

Motion For an Order (I) Approving the Disclosure Statement, (II) Scheduling Confirmation

Hearing; (III) Approving Form and Manner of Notice f Confirmation Hearing; (IV) Establishing

Procedures for Solicitation and Tabulation of Votes to Accept or Reject Plan, Including (A)

Approving Form and Content of Solicitation Package; (B) Establishing Record Date and

Approving Procedures for Distribution of Solicitation Packages; (C) Approving Forms of

Ballots; (D) Establishing Voting Deadline for Receipt of Ballots and (E) Approving Procedures

for Vote Tabulations; (V) Establishing Deadline and Procedures for Filing Objections to

Confirmation of Plan; and (VI) Granting Related Relief on counsel via electronic mail and/or

ECF Notification.




                                                            /s/ Linda Richenderfer
                                                            Linda Richenderfer, Esq.




                                            9
